Title: To James Madison from Elisha Callender, 16 February 1823
From: Callender, Elisha
To: Madison, James


                
                    Dr Sir
                    Boston Feby 16 1823
                
                Your favor of 16 April came in due cource to hand, a leisure moment now offers, to notice the contents; I have Sir, a full view of your Just observations, on the cultivation of the olive in your State, which I greatly regret. On mature reflection, Since writing you, I have had my doubts, whether the climate of your State, was not two intemperate, to indulge much hope of Success. I flatter my Self, that the fumigating Bellows, with the preparation for distroying insects, & &c, will prove, on fair trial useful, as well as the Olive Press, in Situations where there utility, can be tested; how far, and how much, merrit if any, is attached to the projector, lies in the Sphere of others to Judge. I have embraced for many years past, much time in Study, and writing; having at all times, a full view of being useful to my Country, has invited me, to an active Spirit, for general good; nature has done much for me, and I have endeavor’d to cultivate her rich gifts, by active and Studious industry, in the various paths of Sceience, both military, & naval; in different inventions, proved by models, and by drawings, with a mass of Miscelanious writings, nearly five hundred pages, on writing Paper reversed 14 by 6 Inches, full Sheets, Such as Bottony Astronomy, Anattomy &c &c. I have kep[t] them from the Eye of observation, untill I have a Suitable time of leisure, to give them punctuation, and recopy them in a fair & handsome manner—altho I possess, like most others, more or less, of the tincture of vanity, but in this case, I will divest my Self of it, & plainly assert, that whoever reads my manuscripts, will be satisfied; and I flatter my Self, that they will conceive me, for what I am. Fully persuaided my time could be Spent, much more profitable in the Service of my Country, than to remain where I now am Situated for my natural & acquired talents, are perfectly hid; and can be of no use either to my Country or Society.
                I beg leave to transmit a drawing for your State, by the name of the Virginia, Agricultural College; should it be errected, either by the State or Individuals, it will be I Presume, the first in the Union; and as I Judge your State as Such, has induced me to forward it for your inspection, with liberty to make what use of it, you may think propper. The Building to be either of Brick or Wood, as may be Judged for the best; the length to be 90

feet, and the breadth 50 feet; runing East and West, a Cellar under a part, or the whole, the first floor to have Suitable & Spacious apartments proportionate, to the Building. The Second Story may be a little contracted, in the Plan, which will give more chambers, and that of the third intended for Sleeping Rooms of the Scholars, to run the intire length of the House, each one, will be by dimention 12 by 10 feet. Passage way 10 feet wide, the Doors to be opposite each other, with a Small Window, of 4 Squares of Glass, on a line with the top of the passage Door, for the convenience in Warm Weather, that there Should be a draft passing both Chambers, by a current of Air, communicating to north and South View; in case it may not be agreeable, to have there Doors open direct in face of each other. The Small Window will be convenient: one person is only to Sleep in a Room, which is conducive to health; I have no opinion, of crowded places where they inhale, each others Atmosphere: it will be found not wholsome, unless a Ventalator is in the Room, fixed in the top Square of a Window. This mode, gives a revival, and rejects impure Air it will be of great Service to refresh the Room. It will be of the highest importance in establishing this Building or Seminary, for instruction and improvement, to make choice of three able well informed, Sceientific Men, masters in there Business, and qualified to each department required. Such will make the institution, what it is intended for, profitable & Respectable, as will be Seen by the following Order. 1st A master Professor, in the various branches of Bottany, teaching by instruction, the growth, qualities, properties, and name of each Plant; for what use, & purpose in medicin, or weather for mere imbelishment, to please the fancy or gratify the taste which the rich Gift of nature, So profusely bestows, here, he will walk: in the Smooth and lovely path, parading, and difusing Sceientific knowledge to all around; more particular, his pupils, displaying in the fullest manner, the hues & tints of each flower, taking care at the same time, to make a propper, and exact division, betwixt the male, & female; lecturing on nutritive qualities, and how produced, conducting the nourishment, cause[d] by the Earth, through the pores of the Stamina, to various parts of the Limbs, reaching the calax, of the flowers, and the artiries and vanes of the Leaves, producing life and beauty in the whole, the Bottinist will have a wide and rich field, to act in, which must afford him, the highest gratification; when he conceives, he is rendering his Country, and Public, the most important Services. This must be a proud Solace, emminating from a refined & exalted mind; he surveys the admirable Scenery, of nature, and looks up to natures God, with unspeakable gratitude & Satisfaction. He must be careful, in laying out his ground in perfect order, intersecting his Beds with bordering Plank, or Slabs of Sawed Stones, inserting them, a Suitable debth in the Earth, in order to admit a passage to, & arround each plant either for inspection, or instruction: he will bring forth his judgement, in the construction of a

Hot House for his Plants, & Shrubery, in order that they should receive no injury, from the inclement Season of winter, let it be elevated fifteen or twenty feet from the Base, a Sloping Roof, South aspect, with glass windows fixed on the same, perfectly tite. Stoves of Cast Iron, will be required one or more, intented to produce a temperature, perfectly congenial, to the vitality and nature of the Plants. Here the master in this retreat, can find an equal Scope for instruction, as he would display in the Garden, or field. Here the rich garment of nature, with its Beauty, will unfold its Self, and open her bosome with warmth, to the kind and fostering hand of the cultivator; whoes love, and attention, to the Supreme order displayed, by the hand of nature, will give his mind, a full share of adoration, & praise the author of every good. All the leisure time the Scholars have, during both Seasons, I should advise there immediate attention to Study, in whatever branch of Sceience Suits there genious & Taste, either Husbandry, Bottany, Mechanic Arts, or History, and if they feel a wish to vary there hours in Writing, Cyphering, or Spelling, let them enjoy this privilidge, for all, and every part will be highly useful & Benificial to them; prepareing them, to be valuable members in Society. There must be a minute attention to there clenliness; and let them be well fed, and well clothed if possible, in every respect, with American Manufactures, as a proud emblem, of the rise & progress of Genious, and interpriseing Industry.
                2ly. A master Professor, of Husbandry, in general, his business will call his active attention, to the quality of the Soil, giving the cause of all Produce, originating therefrom, by the attention of the cultivator, introducing when required, and at a propper Season, manure to enrich, in the highest manner the quality of the Earth; he must exercise his Judgement, and give a full display of his knowledge; what Sort of Seed, will be required for this, or that Soil, wether Strong, Dark, light, luminous, or Sandy; he will embrace every occation, either by Study, or experiment, the best manner of producing the first quality, and the most abundant Crop, he will view minutely, at the time of planting, that his Seed is Sound and of the first quality, and by no means touched by insects; here is a caution, worthy of observation, and must be Scrutinised with the utmost attention; thin crops has often been the result, in this case, by car[e]lessness. The master will now proceed to lay the bosome of the Earth open, with his Plow, giving a propper Depth, & Length, to his furrows; this mode of Planting Corn, will be much facilitated, by covering the Seed, at proper distances with the Hoe. He will now proceed to the Planting of Grain, such as wheat, Rye, Barley, & oats, the Plow of cource, will be made use of in the Same manner; I would advise him, to follow my Plan, of sowing, which is thus, put a Horse in a Common cart, fix a Cylinder made of thin wood, at the extreme part of it, fix a pivot at each end of the same, with a gruve Truck, place one other on the Hob, of the Cart wheel, with a double turn of Line to both. In this

manner it will revolve, with an equal motion of the Horse. In feading the machine, it will be necessary to have Baggs of Grain in the Cart, a Harrow will be attached at the extreme end of the Same, either by chain, or Cord, and must be rather wider than the carriage, and of equal width to the Cylinder, whoes holes will be as close together, as the nature of the machine will admit, and will be made thus, here will be Seen, and known, the most perfect & exact mode of Planting, that can possibly be introduced by this new order.
                Let us now pause, for the winter is passed, and the beauties of Spring, opens her Self, with mild Seerinity, pouring from her Swelled Bosome, her intented luxurious reward. Now Professor, your time and exertions are wanted; is your Earth, well manured, and your fences in due Order, if so, pay your attention to your Fruite Trees, let the Trunk of them, be well Scoured, with a stiff Brush, giving them the composition of Strong Brine, mixed with Tobacco Juice. By this means, it will clense the Stem from the Eggs of Insects, and will prove very Servisable. Let the Earth, be raised one foot in debth, round the Stem of the Tree, and place in the hole, so raised, a Small quantity of Horse, Cow, or Hogg manure therein, & recover the Same. We are all of us, extreamly fond of grasping the Fruites, but greatly inatentive to its proper nourishment; why should these Trees be so neglected. They certainly possess valuable properties, and add much to our comfort. Let it be known, by this indifference, the quality and quantity of the Same, are & is greatly diminished, and as far as the Roots extend, they will in the cource of time, draw intirely the nourishment of the Earths, best qualities. How often do we See the Tree, weare a Sickly appearance, pine and drupe, and is visible to the Eye; the cause and effect is Seen, by the failing verdure of its Leaves. My opinion, is, that it wants to be nourished, by the observation Stated above. Should the Tree be infected, while in Bloom, or after, with insects, make use of the fumigating composition, as given to you by directions some time past; take a short Iron Pan 14 Inches long, & 6 wide & 4 Inches deep. Let there be a Socket handle, direct in the center of the bottom. Insert in the Same, a handle of wood, in proportion to the heigth of the Top part of the Tree, and for the lower and middle Branches, you may insert a Short handle, entering the Socket, in the Same manner. You may then commence to fumigate, the different part[s] of the Tree, with the greatest effeect and by the strongest mode, of destroying the insects in the most rapid manner.
                I shall now commence, and advise, a new mode of ingrafting Stone Fruite Trees with Scions of different Stone fruite, and also the different Seed fruite, with the Seed, as I am well convinced the Seed fruite, will not engender with the Stone. I shall hold this conception, untill proof is given to the contra. In preference to lascerate the Tree, with a Knife, or other sharp instrument, I should make use of the Center Bitt, which cutts an

orifice, in the Limb of the Tree, round and smooth, and wants no bandage. Simular to the other mode, cut the Sceion a little pointed, at the end, and Slit it cross ways, in Order, that it may imbibe, the nutritive qualities of the Tree, so inserted in. Open the gash, and place a leafe from the Tree of the Sceion cross ways. As soon as the buds put forth, or the Tree, is in leaf, I would execute—in either case, it will promise success. Here we must know and calculate the attractive power of the Sun, pouring forth its vehement rays, on the top and middle Branches of the Tree, extending power by extraction, its congenial heat thereto, all the propper movements that I could request, in this case, to crown my views with expected, and desired Success. The most carefull attention will be required, in giving them water at the Stem, either Trees or Plants when required. The Earth now, and then, should be loosened round the Stem, in a manner necessary, to give expansion, to the absolute demand, of promoting there Health and which stimulation, will add much to there improvement. All animated Bodys, which are contracted by pressure, or confinement, will in all cases, produce a very bad effect. Natures Laws must be perfectly free, and whoever violates them, must introduce an injury to the worst effect, which time and experience will prove. When the most p[r]opper, and Suitable Season arrives, to gather the moison, due attention must be observed, that the weather is clear, & the wind Dry. You have then nothing to fear, or further to do, but fill your garners, and continue your work from time to time, through the winter; observing with humanity and care, your Cratures are well fed & rubed. Give them gentle exersise daily. By this means, you will have them in good condition, and perfect order, able if required, to go through any fatigue; it would be well and highly requisit, that there should be attached to the concern, a Cuting machine, and Corn Mill. They are both of them, in this case, of great use. When the fodder is cut fine, and the Corn cracked or ground, the Same, these mixed together, no better nourishment can be given them. Once a week or fortnight it would be very propper to give in there food, a Small hand full of fine Salt united with a much less quantity of Sulpher. This is intended to clense the interior, promote health, with a continued appetite. This food, may be given every morning, or oftener as the case may require, but free from the Salt, & Sulpher, only at stated times, once every other Day, cintinued for the Space of a fortnight. The proof of there thriving will test the utility.
                3ly A master Professer, in promoting the Breed of different kind[s] of annimals. He must be acquainted with there Pedigree knowing in general there qualities as to Blood, form, & movements, wether for the race, Saddle, or common use. There cannot be a more usefull, gentle, & kind annimal ever given to man, than the noble Beast, called the Horse; to esteem his great qualities, is to know wether we can do without him in all & every case. The great usefulness of the Cow, can only be appreciated, but by her

usefull product. The Milk she produces is a Luxury, and is exceptable to all classes, as highly nutritive, and in all cases very much esteem’d. Where can you find a fluid, equal in comparison, to its perfect & Benificial use. The Ox must be considered very useful not only for draft, but for provisions either fresh or Salt. Altho slow in his movements, yet he possesses much power, and is considerd servicable by his Labour; he is nourished with much ease, and very little expence. He is in all cases where power is required, next to the Horse, docile, Obedient, and usefull, and I should advise the incouragement & improvement of his Breed; not loosing by neglect this valuable consideration. Next in consideration and which will prove of much importance, and profit, will be the incouragement of raising Mules, part for home use, and part for Shipping to the West Indias, where there value is well known. In the cource of a few years they will difray the expence of the college. They are a hardy, Tuff, Strong, but Stubborn annimal, and are nourishd with uncommmon ease. They will exist on almost any thing, and mentain a Life to great extent. It would be well, to procure 3 or 4 of the first rate Jacks, to accommodate the Mares, whoes number I should advise, not to be less than fifty or Sixty, and each one, not to cost more than Forty Dollars, or a little over. We must not look for Beauty, in the Breed of this animal, but actual, and well known Servises which they are capable of performing. Nerves and Sinnows to the Backbone, tho Small in Statu[r]e, nothing can Surpass there Surprising viewing; his form as to Ears, legs, & tail, I cannot conceive a more indifferent annimal on Earth. However the value of all things, ought not be juged by looks, but tested by there intrinsic worth, and I do believe, take them weight for Size, there is no odds to match them. They are capable of drawing on a good Road, from one to one & half Ton weight, with great ease. I recommend every attention in raising this annimal, to a great extent, as they will always meet, both a ready and quick Sale, in the different parts of the west India Islands, commanding generally Speaking, a very handsome price at all times, and every preference is given to what may be deemed a good Horse.
                I will now reflect, on the practibility of improving the Breed of Swine, whoes properties are valuable, and much esteemed, as to its wholsome nutriment, either fresh for the Table, or salted & Barreled for exportation; it would be adviseable, to procure a Suitable number of the first rate Boars, communicating them with the female swine. This plan will give high expectation of profitabl views. The best improved Breed, is called the White Boar, whoes khine is uncommonly thin, and has very short hair as well as leggs. One of this kind brought from England, Some time Since Cost $60.00. His Piggs Six Weeks old, brings three Dollars a piece with a quick Sale. I should advise in preference to Let them run at large, would be to have commodious Pens, which Shall, or may, be constructed & fixed on Rolers, capable to move to different Spots, where the benifit of the manure,

may inrich the Earth. Let one end of the inclosure have a coarse covering, to keep them from being exposed, from the Sun, in warm weather, and from bad weather in Winter. Let the Stye be kept clean at all times, and in Summer heat, the Hoggs may be washed by throwing water over them, once or twice a Week. Scrubing them with a Stiff Brush, after washing, will be found very useful; the food which will constitute there nourishment in part, is Simple and Sane. All the savings from the college, should be carefully attended to. Even the Boilings of a Meat Pot, ought not be neglected. Uniting the Same with the pareings of Potatoes, Turnips, Cabage leaves & all other refuse of vegitable will nourish and fatten, many Hoggs ⅌ annum. I wish to be indulged in my further views on a much larger Scale, as to food in extent of Numbers, on the Same Plan. Give them Pumpkins cut fine, also squashes, Turnips, Potatoes Carots or mellons, and in fact, all kinds of Vegitables, mix’d with Ground or cracked Corn, three times a Week, or ofener as will best suite by observation there thriving. It will be found by this treatment a just and ample reward.
                I shall now view with extended and Just calculations on the best Breed of Sheep. This annimal in its full view demands the highest consideration, as to there valuable properties. In many respects we are fed and clothed, by there useful products; being fit for the Table, giving the most wholsom nourishment not to epicures, but to men of reason and plain Living, valuing health & Strength, in prefference to effeminate dainties, whose continued Luxuries advances a full share of debility. See the many thousands, who procure a living by his fleece convey’d to manufactures, going through there various process, and finally producing the finest and best of Covertures, for the comfort and convenience of man. Master Pro[fe]ser, you as well as my Self, know the value and great usefulness of this harmless annimal. Let me advise you by all means, not to turn them out of the fold, or inclosure, before the Sun, is at least two hours high on the Earth, either in Spring, Summer, or Autumn. The Noixous and fowl vapours, with there bad quality, produced by the Night Air, falls on the spire of the Grass, whose bad effect, continue, until the Sun by its power, consume this great detriment and at the Same time, give both nourishment to the Spire & Root, being Sweet to there taste, not deviating from the view I have here laid down, for I believe it Just. How often has the sheep been infected with the distemper commonly called the Rott, which has proved distructive and fatal, to many: it will be seen, & known when they are distemper’d, with this complaint, by a collection of matter runing from there Nostrills, and who will loose there appetite by this Sickness, pine away, and are finally Loss’t. I should in this case, make use of the fumigating preparation, which will be noted in its propper place. The full Blooded are held in this State, as well as others, in high estimation, particularly for the fineness of there fleece, and are Sold When but Six weeks old, for five Dollars ⅌ piece;

there product in Wool brings from 75¢ to 100¢ ⅌ pound. This most Superior flock of Sheep as well as the White Boar, belong to a Gentleman in Brighton, about four miles from Boston.
                I cannot say much about Goats, for they are out of my Lattitude, intirely, and are under the particular care, of the moral & Religious Societies; many profess to be very Sanctified, and were the sacr[e]d covering for a mantle, but the Horns are two often Seen through it. All good men I highly esteem but hypocrites and deceivers I must neglect.
                Stewart & Libranian [sic]. It is expected he can execute each office, with much care, and do the duty of both to the satisfaction of all parties. He will be furnished at proper and stated times, with sufficient funds, advanced, from the Trustees, of the College, purchasing all Supplies, of a good quality, and use the utmost means, in the view of a just oeconomy, keeping uniformly an exact and perfect account, of all expenditures for the Sole use of the College, from Day to Day; paying of[f] weekly, monthly, or Quarterly, as may be convenient, to all who may be any ways, connected with this institution, provided, if pressing wants, & unforeseen accidents Should oblige, the furnisure to call for his pay before the stipulated time, let him have it, by consent of the Trustees, reporting at all times, the State, and nature of the demand. It will be highly requisit, and most advisable, that his accounts should without any neglect, be revised & liquidated Quarterly, and not to exceed that time: he will embrace a steady view, to the department of the Library, and at the period of being furnished, with a Suitable, & Suffitient Supply of useful Books; his duty will call him to note them in Order, by taking an exact, catalogue, of all and each Number, on different Subjects. He will be parti[c]ular to cover them, with Brown or other Strong Paper, with neatness, and secure them, with Sealing Wax or Wafers, inside the Cover, labeling & Lettering each front outside top Edge, with description of the work, and to be placed in Alphibettical Order. No Books, shall be lent out [o]utside the Seminary, which must be made known to the Schollers, and any infringment contra to this order, the transgressor shall not only pay for the Book, but receive a just and Severe reprimand, or the Librarian shall pay for the Same. Let there be no turning down of Leaves, in the Book, nor reading with unclean hands, to deface and injure the Book. There must be caution in this respect. It will and must be the duty of the Librarian, to call in his Books once a week, in order to See what is missing, and to adjust and keep the whole, in perfect order.
                I would wish, and do most warmly recommend, that a Farier & Hortographer may be attached to the College. A man of this description, with proved qualities in his profession, will be highly usefull, not only for Shoeing the annimals, but of various kind of work, which will be required in this establishment, whose repares in many cases, will much want his

attention and aid. I should advise, provided a person can be procured, who is capable and adequate to fill both stations, that he may receive a Liberal reward, suffitient to enliven his views, and incourage him to perform and execute his duty, when required, either early or late, and in all weathers. I should advise him whenever he Sees the simptoms of distemper, commonly called the Horse ail, which will be Seen, by a discharge of matter, from the nostrills, a Loss of appetite & of flesh, he will then proceed knowing the cause, to fumigate. Halter or Bridle him, in any manner, So as to keep his head a little de[c]lined. Take then a common Shovell, place therein live coals of fire, Sprinkel thereon, a Small quantity of flour of sulpher, with a Pinch or two, of common Feathers. Hold the Same to his nostrills, not more than three or four Seconds. Draw back, and Stop a minute, or two. Return again to the Same procedure, and follow it three different times, every morning for a week. By this treatment, it causes the Horse to Sneeze and at each effort, releives the Head by the passage of the Nostrills, with great quantiti⟨es⟩ of matter; mix also in there food, which will be of ground, or cracked Corn, united with Bran, if to be had a Small quantity of sulpher, with fine Salt. Let his nourishment through the Day & Night, be Hay or Fodder. Give them, or him, gentle exercise a short distance, and Stable him the rest part of the time. This treatment, in this case, will save a valuable Horse. The same treatment, or application, but of less quantity, will answer for Sheep, distempered with the complaint called the Rott. There is many complaints in annimals, originating from various causes, most generally from bad food, and; a great neglect of clensing by medicin there interior. It will be often Seen when the annimal is infected with worms which complaint is commonly called the Botts, whoes foot hold is on the Morr, or vital part of the crature, they will throw there head aside, and often bite there Side with pain. There nostrills will Sink in, and there Eyes ware a languid and dim appearance. Hesitate not and let it be done immediately, by drenching them. Make use of a common Junk Bottle, charged with Milk Hunney, or Molasses, and insert the Same in there Mouth. Give them the whole contents & while feasting on this preparation, which they are fond of, apply in a few minutes after, while taking there refreshment on the first preparation, a Second dose of Spirits of Turpentine, at Least, one half pint in quantity. By this means, it will put a full Stop to there voracity, and cut them in the most prompt, and decisive manner, to attoms of distruction. In case a Horse is over Strain’d by hard riding, and the ignorance or carelesness of the rider, who Should give him two much Corn in that state, not proceeding with caution, and bate him before he is in a state of Coolness, or partly so, the risque is great, and often proves the Horse injured, by being foundered. If a quagmire, or Swamp is not at hand, make use of common Clay, if to be had, or Earth. Take his Shoes of[f], and envelope his hoofs with a course Cloth up to his Knees charged

with the Same and let it be so attached that it will keep its position. The Earth or Clay must be constantly wet with Vinagar & water or salt and water. Diet him low, and give him gentle exercise a few Rods twice a Day. This mode of treatment will cure him in a Short time. The cause of his being disabled is being over heated which desends to his hoofs which makes them tender, and is Simular to the gout in men. Had I time which I could call my own, I would inlarge on the advantages which your State, is capable of producing, in the manufactureing Line, both of Cotton & Wool. You would be surprised, and look with astonishment, at the rapid Strides they are making in this State, as good Cloth as can be imported, and as fine Cotton Shirting as any man need ware. The Interest on there Capital, is from sixteen to twenty ⅌ Cent. Your State offers great advantages, from its fine Situation, and its my opinion can raise and produce, as good a Breed of Sheep, as else where; you are as I may say, next door neighbour to the Cotton Planter, which, raw material, you have close at hand and could I have not a doubt, Succeed well in these two Branches of manufactures. Enterprize, and Capitol, is only wanted to insure Success.
                You will pardon me Dr Sir, for these tedious and lengthy writings, and I indulge a hope, you will be as pati[e]nt in reading, as, I have in Studying and writing them; more particularly when we have in view, any Services we can render our Country, or fellow Citisens, undoubtedly will make us proceed, in the most cheerful manner; on my part, to crown these views with Success, I have not been Idle night or Day, and have Stept forward, with full determination to be useful, if possible, in all and every respect. A few observations, in continuance, I shall then draw to a close; I beg Sir, you will tender my warmest regards to your Niece. I have heard much of her exalted talents: invite her to continue improvement; that she may be perfect hereafter. Except my respectful, and great regards, for you & family, and believe me at all times, your friend & obet Servant,
                
                    E. Callender
                
            